Citation Nr: 0022426	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date previous to February 25, 
1998, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This appeal arises from an October 1998 rating decision which 
granted service connection for post-traumatic stress 
disorder, effective from February 25, 1998, assigning a 30 
percent disability evaluation.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the originating 
agency.

2.  In a November 1996 Board of Veterans' Appeals (Board) 
decision service connection for post-traumatic stress 
disorder was denied.

3  In December 1997 the originating agency received a 
statement from the veteran which has been recognized as the 
veteran's request to reopen his claim for service connection 
for post-traumatic stress disorder; the initial diagnosis of 
post-traumatic stress disorder was made on February 10, 1998.


CONCLUSION OF LAW

An effective date of February 10, 1998, for the grant of 
service connection for post traumatic stress disorder is for 
assignment.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(r) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date previous to February 
25, 1998, for the grant of service connection for post 
traumatic stress disorder.  The Board finds that this claim 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's original claim for service connection for a 
psychiatric disability was denied in a July 1994 rating 
decision.  A timely notice of disagreement was received from 
the veteran and the Board entered a final decision in 
November 1996 denying the veteran's claim for service 
connection for a psychiatric disability, including post-
traumatic stress disorder.  The Board decision was affirmed 
in an October 1997 memorandum decision by the United States 
Court of Appeals for Veterans Claims.  Correspondence from 
the veteran was received at the originating agency in 
December 1997 which may be construed as a request to reopen 
his claim for service connection for post-traumatic stress 
disorder.

On February 19, 1998, a medical report, dated February 10, 
1998, was received from Ashland Psychiatry Associates.  In 
that report it was indicated, following an examination, that 
a diagnosis of post-traumatic stress disorder was made.  Also 
received was an application for compensation for post-
traumatic stress disorder which was date stamped February 25, 
1998.

Following further development, which included several 
Department of Veterans Affairs (VA) psychiatric examinations 
of the veteran, by rating action in October 1998, the veteran 
was granted service connection for post traumatic stress 
disorder, effective from February 25, 1998.  The originating 
agency, in the statement of the case, relates that the grant 
of service connection for post traumatic stress disorder was 
made from the date the veteran's reopened claim was received.

By reason of a recent change in the law, 38 U.S.C.A. § 7111 
(West Supp. 1999), Board decisions which would otherwise be 
final are now subject to revision on the grounds of clear and 
unmistakable error.  However, the Board's November 1996 
decision is final and is not subject to revision based on 
clear and unmistakable error as the Board decision on this 
issue was appealed to and decided by a court of competent 
jurisdiction.  See 38 C.F.R. § 1400(b)(1) (1999).

The veteran contends that he had post-traumatic stress 
disorder before he was initially hospitalized for treatment 
in February 1984 and requests that the grant of service 
connection be retroactive to the date of a claim he initiated 
in 1985; the current record does show that the veteran has 
been treated for psychiatric problems for a number of years.  
However, the initial diagnosis of the veteran's post-
traumatic stress disorder was made on February 10, 1998.  38 
C.F.R. § 3.400(r) states, in pertinent part, that the 
effective date of an award of compensation based on a claim 
re-opened after a final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.

The originating agency determined that the date of receipt of 
this veteran's re-opened claim was February 25, 1998, and 
that this was the proper date.  The Board finds that the date 
of receipt of the claim was several months earlier, in 
December 1997, but that entitlement did not arise until the 
initial diagnosis of post-traumatic stress disorder was made, 
February 10, 1998.  Accordingly, as entitlement arose 
subsequent to the date of receipt of the reopened claim, the 
later date, February 10, 1998, is the effective date to be 
assigned for the grant of service connection for post 
traumatic stress disorder.  38 U.S.C.A. §§ 5107, 5110; 38 
C.F.R. § 3.400(r).



ORDER

Entitlement to an effective date of February 10, 1998, for 
the grant of service connection for post traumatic stress 
disorder is granted.  The appeal is allowed, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


